                  Case 3:19-cv-00411-WQH-AHG Document 73-1 Filed 12/27/19 PageID.3184 Page 1 of 9



                      1        EMILY T. PATAJO, Bar No. 250212
                               epatajo@littler.com
                      2        LITTLER MENDELSON, P.C.
                               2049 Century Park East, 5th Floor
                      3        Los Angeles, California 90067.3107
                               Telephone: 310.553.0308
                      4        Facsimile: 310.553.5583
                      5        HOVANNES G. NALBANDYAN, Bar No. 300364
                               hnalbandyan@littler.com
                      6        LITTLER MENDELSON, P.C.
                               633 West 5th Street
                      7        63rd Floor
                               Los Angeles, CA 90071
                      8        Telephone: 213.443.4300
                               Facsimile: 213.443.4299
                      9
                               Attorneys for Defendant
                   10          SPRINT/UNITED MANAGEMENT COMPANY
                   11
                                                   UNITED STATES DISTRICT COURT
                   12
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                   13
                   14          VLADIMIR AMARAUT, on behalf of       Case No.19-CV-0411WQH-AHD
                               himself and all others similarly
                   15          situated,                            DEFENDANT’S MOTION FOR
                                                                    ORDER LIMITING PLAINTIFFS’
                   16                        Plaintiff,             AND PLAINTIFFS’ COUNSEL’S
                                                                    COMMUNICATIONS WITH
                   17          v.                                   CLASS AND COLLECTIVE
                                                                    MEMBERS
                   18          SPRINT/UNITED MANAGEMENT
                               COMPANY,                                 Hearing Date: February 3, 2020
                   19
                   20                        Defendant.                 Judge: Hon. William Q. Hayes
                                                                        Magistrate Judge: Hon. Allison H.
                   21                                                   Goddard
                   22
                   23                                               Complaint Filed: February 28, 2019
                                                                    Trial Date: None Set
                   24
                                                                        NO ORAL ARGUMENT UNLESS
                   25                                                   REQUESTED BY THE COURT
                   26
                   27
                   28
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                                                                    1
                  Case 3:19-cv-00411-WQH-AHG Document 73-1 Filed 12/27/19 PageID.3185 Page 2 of 9



                      1              For the reasons discussed more fully below, Defendant Sprint/United
                      2        Management Company (“Defendant” or “Sprint”) respectfully requests an order from
                      3        this Court limiting Plaintiffs Vladimir Amaraut, Katherine Almonte, Corbin Beltz,
                      4        Kristopher Fox, Dylan McCollum, and Quinn Myers (collectively, “Plaintiffs”) and
                      5        Plaintiffs’ Counsel’s communications with class and collective members about the
                      6        Navarrete lawsuits and settlement.
                      7        I.    INTRODUCTION
                      8              Plaintiffs’ counsel have been very vocal and public about their hostility toward
                      9        the settlement reached in the Navarrete v. Sprint class action and PAGA lawsuits.1 If
                   10          the Court grants Plaintiffs’ motion to compel production of the class and collective
                   11          contact lists in this action, Plaintiffs will have unfettered channels of communication
                   12          with class and collective members who have rights in the Navarrete settlement.2
                   13                Plaintiffs and their counsel should not be permitted to communicate with the
                   14          Navarrete class in any way that will seriously undermine the judicial process and
                   15          obstruct the settlement procedure in the Navarrete class action – a lawsuit that was
                   16          filed first and before this action and scheduled for mediation before the parties in this
                   17          action reached agreement on a mediator and mediation date. Given that Plaintiffs
                   18          have nothing to gain by the Navarrete settlement and have an interest in minimizing
                   19          the class size in that settlement in order to grow the one here, Plaintiffs’
                   20
                   21          1
                                 See ECF 59 - The two settled cases are entitled: Navarrete, et al. v. Sprint/United
                               Management Company, Inc. et al., U.S. District Court, Central District, Case No.
                   22          8:19-cv-00794-AG-ADS (“Navarrete”), and Navarrete, et al. v. Sprint/United
                               Management Company, Inc. et al. (PAGA), Orange County Superior Court, Case No.
                   23          30-2019-01062047-CU-OE-CXC (“Navarrete – PAGA”) (collectively, “Navarrete”).
                               2
                                 Defendant brings this motion out of an abundance of caution, and does not waive
                   24          any of the arguments raised in Defendant’s position to the Joint Motion Discovery.
                               (Dkt. No. 69.). Defendant fully maintains its opposition to the production of the class
                   25          and collective members’ contact information, and files this motion seeking to limit
                               Plaintiffs’ and their counsel’s communications so that the Court may consider this
                   26          issue in conjunction with the Parties’ discovery motion. In the interest of judicial
                               economy, Defendant has preemptively filed this motion in the event the Court is
                   27          inclined to grant Plaintiffs’ motion for the contact information of the class, so that the
                               Court may consider applying limitations on communications with the class and
                   28          collective before Plaintiffs’ counsel has access to their contact information.
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                                                                          1
                  Case 3:19-cv-00411-WQH-AHG Document 73-1 Filed 12/27/19 PageID.3186 Page 3 of 9



                      1        communications with class and collective members must be limited to avoid
                      2        misleading, confusing, and threatening communications with class and collective
                      3        members. Therefore, Plaintiffs and Plaintiffs’ counsel must be prohibited from (1)
                      4        commenting in any way regarding the settlement of the Navarrete class action and
                      5        PAGA lawsuit; (2) providing an opinion of any kind regarding class members’ rights
                      6        as relates to the Navarrete lawsuits and settlement of those lawsuits; and (3)
                      7        encouraging class members in any way to opt out of the Navarrete settlement, or to
                      8        opt into the instant action.
                      9        II.   LEGAL STANDARD TO ENJOIN OR LIMIT COMMUNICATIONS
                   10                Federal Rule of Civil Procedure 23(d) grants Courts “broad powers to make
                   11          ‘appropriate orders’ and ‘to enjoin communications with class members to protect
                   12          them from undue interference.” Finder v. Leprino Foods Co., 2017 U.S. Dist. LEXIS
                   13          8346, *16 (E.D. Cal. Jan. 20, 2017) citing In re McKesson HBOC, Inc. Sec. Litig., 126
                   14          F. Supp.2d 1239, 1242 (N.D. Cal. 2000). “[A] district court has the power to ‘limit[]
                   15          communications between parties and potential class members.’ Gulf Oil noted the
                   16          ‘obvious potential for confusion’ and adverse effect on the ‘administration of justice’
                   17          that misleading communications may cause.” Finde, 2017 U.S. Dist. LEXIS 8346, *9
                   18          citing Gulf Oil Co. v. Bernard, 452 U.S. 89, 100, 101 (1981).
                   19
                                            A district court's duty and authority under Rule 23(d) to
                   20                       protect the integrity of the class and the administration of
                                            justice generally is not limited only to those communications
                   21                       that mislead or otherwise threaten to create confusion and to
                                            influence the threshold decision whether to remain in the
                   22                       class. Certainly communications that seek or threaten to
                                            influence the choice of remedies are . . . within a district
                   23                       court's discretion to regulate.
                   24
                   25          Finder, 2017 U.S. Dist. LEXIS 8346, *10 citing In re Sch. Asbestos Litig., 842 F.2d
                   26          671, 683 (3d Cir. 1988).
                   27                “Where communications are misleading, coercive, or an improper attempt to
                   28          undermine Rule 23 by encouraging class members not to join the suit, they may be
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                                                                        2.
                  Case 3:19-cv-00411-WQH-AHG Document 73-1 Filed 12/27/19 PageID.3187 Page 4 of 9



                      1        limited by the court. . .” Camp v. Alexander, 300 F.R.D. 617, 621 (2014).
                      2               Courts have utilized its authority to govern parties’ communications to fashion
                      3        orders to protect putative collective and class members. See Benedict v. Hewlett-
                      4        Packard Co., No. 13-CV-0119-LHK, 2013 WL 3215186, at *3 (N.D. Cal. June 25,
                      5        2013) (ordering plaintiff’s counsel to “inform each potential putative class member
                      6        contacted by Plaintiff that he or she has a right not to talk to counsel and that, if he or
                      7        she elects not to talk to counsel, Plaintiff’s counsel will terminate the contact and not
                      8        contact them again.”); Austin v. Foodliner, Inc., No. 16CV07185HSGDMR, 2018 WL
                      9        1168694, at *3 (N.D. Cal. Mar. 6, 2018) (“[M]indful of the putative class members’
                   10          privacy rights, the court orders Plaintiffs’ counsel to inform each contacted putative
                   11          class member that he or she has the right not to talk to counsel and, upon a
                   12          declination, counsel shall immediately terminate the conversation and will not contact
                   13          that individual again. Plaintiffs’ counsel must also inform each contactee that the court
                   14          compelled [defendant] to disclose employee contact information, and that the contact
                   15          information was provided solely for this lawsuit and cannot be distributed for other
                   16          uses.”).
                   17          III.   ARGUMENT
                   18                 A.     Plaintiffs’ and Plaintiffs’ Counsel’s Communications Must Be
                                             Limited
                   19
                                      Defendant seeks an order limiting Plaintiffs’ and their counsel’s speech with
                   20
                               class and collective members. Specifically, Defendant requests that Plaintiffs and their
                   21
                               counsel are prohibited from:
                   22
                                            Commenting in any way regarding the settlement of the Navarrete
                   23
                                             lawsuits and settlement;
                   24
                                            Providing an opinion of any kind regarding class members’ rights as
                   25
                                             relates to the Navarrete lawsuits and settlement of those lawsuits; and
                   26
                                            Encouraging class members in any way to opt out of the Navarrete
                   27
                                             settlement, or to opt into the instant action.
                   28
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                                                                           3.
                  Case 3:19-cv-00411-WQH-AHG Document 73-1 Filed 12/27/19 PageID.3188 Page 5 of 9



                      1        The above are a narrow restriction on Plaintiffs’ communications. The prohibition of
                      2        such communications does not affect or impact in any way Plaintiffs’ ability to
                      3        interview class and collective members regarding their employment with Defendant
                      4        and/or gather information related to the claims and allegations in this matter.
                      5              B.     Class And Collective Members Will Receive Misleading, Confusing,
                                            And Biased Information If Plaintiffs’ and Plaintiffs’ Counsel’s
                      6                     Communications Are Not Limited
                      7              Plaintiffs previously opposed Defendant’s emergency motion for preliminary
                      8        injunction [ECF 60] claiming that collective members should be given the
                      9        independent choice to decide whether to opt in to the Amaraut case and whether to opt
                   10          out or stay in the Navarrete settlement. [ECF 61.] Plaintiffs will rob the class and
                   11          collective members of that opportunity to make that independent choice if they are
                   12          allowed to discuss the Navarrete settlement. Therefore, Plaintiffs’ communications
                   13          must be restricted in order to protect class and collective members from undue
                   14          interference. If Plaintiffs are permitted to discuss the Navarrete lawsuits and/or
                   15          settlement of those lawsuits, class and collective members will undoubtedly be
                   16          subjected to misleading and/or coercive communications regarding their rights. The
                   17          protection of class and collective members’ rights is paramount. See generally
                   18          5 Newberg on Class Actions, at § 15:9 (holding that a party “may not give false or
                   19          misleading information or attempt to influence class members in making their
                   20          decision whether to remain in the class.”)3 Class and collective members should not
                   21          receive information that could potentially be misleading or coercive regarding their
                   22          rights to participate or not participate in a particular class action settlement.
                   23
                               3
                                 See also Sjoblom v. Charter Communications, LLC, 2007 WL 5314916, *3 (W.D.
                   24          Wis. Dec. 26, 2007) (“Abusive practices that district courts have considered sufficient
                               to warrant a protective order include communications that coerce prospective class
                   25          members into excluding themselves from the litigation; contain false, misleading or
                               confusing statements; and undermine cooperation with or confidence in class
                   26          counsel.”); Belt v. Emcare, Inc., 299 F. Supp. 2d 664, 667 (E.D. Tex. 2003) (“Courts
                               have found a need to limit communications with absent class members where the
                   27          communications were misleading, coercive, or an improper attempt to ... encourag[e]
                               class members not to join the suit.”).
                   28
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                                                                           4.
                  Case 3:19-cv-00411-WQH-AHG Document 73-1 Filed 12/27/19 PageID.3189 Page 6 of 9



                      1              Indeed, Plaintiffs expressed in their own words that conduct should not be
                      2        undertaken “to prevent the Class and Collective from knowing their rights”.4 [ECF
                      3        69.] If Plaintiffs truly are concerned about the class and collective knowing their
                      4        rights – all of their available rights and not just their rights in Amaraut – then
                      5        Plaintiffs should not be permitted to engage in any kind of communication with class
                      6        and collective members regarding the Navarrete settlement. Even Plaintiffs share this
                      7        view as stated in their prior pleadings: “[T]he balancing of equities and public interest
                      8        support a conclusion that Collective members should know their options.” [Dkt. No.
                      9        61.] Thus, “it is critical that the class receive accurate and impartial information
                   10          regarding the status, purposes and effects of the class action.” See Kleiner v. First
                   11          Nat'l Bank, 751 F.2d 1193, 1202 (1985). Here, the class and collective members will
                   12          not receive accurate and impartial information about the Navarrete lawsuit and
                   13          settlement from Plaintiffs’ counsel because they have an interest to diminish the size
                   14          of the Navarrete class.
                   15                Plaintiffs’ communications about the Navarrete settlement is analogous to the
                   16          situation when courts restrict a defendant employer’s communications with class
                   17          members due to the risk of defendant employer discouraging class members from
                   18          participating in a class action. Those same concerns exist here. “Unsupervised,
                   19          unilateral communications with the plaintiff class sabotage the goal of informed
                   20          consent by urging exclusion on the basis of a one-sided presentation of the fact,
                   21          without opportunity for rebuttal. The damage from misstatements could well be
                   22          irreparable.” Kleiner, 751 F.2d at 1203 citing Zarate v. Younglove, 86 F.R.D. 80, 90
                   23          n. 13 (C.D. Cal.1980); see, e.g., Mevorah v. Wells Fargo Home Mortg., Inc., 2005 WL
                   24          4813532, *3 (N.D. Cal. Nov. 17, 2005) (“this court has restricted ability to
                   25
                               4
                                Plaintiffs argued in the discovery brief that the Navarrete settlement resulted in the
                   26          class and collective from knowing their rights. This is inaccurate. The Navarrete
                               class will be properly notified of their rights through a Notice of Class Action
                   27          Settlement. Plaintiffs and their counsel should not be permitted to interfere with
                               communications intended to notify class members of their rights in a class action
                   28          settlement.
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                                                                         5.
                  Case 3:19-cv-00411-WQH-AHG Document 73-1 Filed 12/27/19 PageID.3190 Page 7 of 9



                      1        communicate with potential class members following the defendant's publication of a
                      2        notice that ... failed to disclose the pendency or scope of the class action and may have
                      3        caused confusion among potential class members regarding their rights”); Sjoblom v.
                      4        Charter Communications, LLC, 2007 WL 5314916, *3 (W.D. Wis. Dec. 26, 2007)
                      5        (finding that “defendants' less than full disclosure of the affiants' potential interest in
                      6        this lawsuit” in “blitz campaign of affidavit gathering” warranted granting relief to
                      7        plaintiffs); Allowing Plaintiffs and their counsel to discuss the Navarrete settlement
                      8        will lead to improper unsupervised and unilateral communications that will afford the
                      9        class and collective a one-sided, biased account of their rights.
                   10                These are justifiable reasons for not allowing Plaintiffs and their counsel to
                   11          discuss the Navarrete settlement with the class. It is unimaginable that Plaintiffs and
                   12          their counsel would provide a neutral, unbiased commentary and opinion about the
                   13          Navarrete settlement or about the rights of the class and collective under that
                   14          settlement.   Indeed, Plaintiffs have not hesitated to express their hostility and
                   15          disapproval of the Navarrete settlement. In publicly filed papers, Plaintiffs have
                   16          criticized outright Navarrete’s counsel implying they are ineffectual class counsel
                   17          based solely on the fact they could not find a website for Navarrete’s counsel. [ECF
                   18          61.] In several publicly filed pleadings, Plaintiffs’ own words describe the Navarrete
                   19          settlement as “collusive, reverse-auction endeavors” and “secretive and collusive
                   20          settlement discussions” – accusations that are entirely baseless. These statements
                   21          unequivocally demonstrate their bias and negative view of the Navarrete settlement
                   22          and as a threat to the success of their own lawsuit. [ECF 61, 69.] Plaintiffs obviously
                   23          harbor deep contempt for the Navarrete settlement and cannot reasonably be expected
                   24          to provide an unbiased opinion about it.
                   25                C.      The Limitation On Plaintiffs’ And Plaintiffs’ Counsel’s
                                             Communications Will Not Impact Their Ability To Investigate Their
                   26                        Case
                   27                In arguing to obtain contact information for the class and collective, Plaintiffs
                   28          argued the necessity of that information in order to “learn of their experiences” and
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                                                                          6.
                  Case 3:19-cv-00411-WQH-AHG Document 73-1 Filed 12/27/19 PageID.3191 Page 8 of 9



                      1        “in order to properly investigate their claims”. [ECF 69.] Doing so does not include
                      2        communications regarding the Navarrete settlement, which would only result in class
                      3        members’ confusion regarding their available rights. Defendant is not seeking to limit
                      4        Plaintiffs’ ability to conduct such discovery but simply seek to prevent likely and
                      5        potential improper communication that can confuse and even worse prejudice the
                      6        class. It is unnecessary for Plaintiffs and Plaintiffs’ counsel to discuss the Navarrete
                      7        settlement in order to investigate their case. Indeed, the Court already outright forbid
                      8        either party contacting the putative collective during the 60-day opt-in period. [ECF
                      9        48.] (“Neither Party’s counsel shall contact any of the potential opt-in plaintiffs for the
                   10          purposes of discussing the subject matter of or their participation in this lawsuit
                   11          through the end of the opt-in period . . .”). Thus, prohibiting such narrowly tailored
                   12          communications will not prejudice Plaintiffs.          Because a court order limiting
                   13          communications is entirely permissible and proper, the Court should do so here. See
                   14          Camp v. Alexander, 300 F.R.D. 617, 621 (2014) (“Where communications are
                   15          misleading, coercive, or an improper attempt to undermine Rule 23 by encouraging
                   16          class members not to join the suit, they may be limited by the court. . .”).
                   17          IV.   CONCLUSION
                   18                Based on the foregoing, Defendant respectfully requests that this Court grant its
                   19          motion for order limiting Plaintiffs’ and Plaintiffs’ Counsel’s communications with
                   20          class and collective members about the Navarrete lawsuit and settlement.
                   21
                   22                                                      Respectfully submitted,

                   23          Dated: December 27, 2019                    /s/ Emily Patajo
                   24                                                      EMILY T. PATAJO
                                                                           HOVANNES G. NALBANDYAN
                   25                                                      LITTLER MENDELSON, P.C.
                                                                           Attorneys for Defendant
                   26                                                      SPRINT/UNITED MANAGEMENT
                                                                           COMPANY
                   27
                   28
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                                                                          7.
                  Case 3:19-cv-00411-WQH-AHG Document 73-1 Filed 12/27/19 PageID.3192 Page 9 of 9



                      1                                  CERTIFICATE OF SERVICE
                      2              I hereby certify that I electronically filed the foregoing document with the Clerk
                      3        of the Court for the United States District Court, Southern District of California, by
                      4        using the Court’s CM/ECF system on December 27, 2019.
                      5              I certify that all participants in the case are registered CM/ECF users and that
                      6        service will be accomplished by the Court’s CM/ECF system.
                      7
                      8
                               Dated: December 27, 2019                   /s/ Emily Patajo
                      9                                                   EMILY T. PATAJO
                                                                          LITTLER MENDELSON, P.C.
                   10                                                     Attorneys for Defendant
                                                                          SPRINT/UNITED MANAGEMENT
                   11                                                     COMPANY
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                                                                        8.
